EXAMINER’S COMMENTS
The claim amendments and remarks of 01 June 2022 have been ENTERED. 
Claim 3 has been canceled.
Claims 7-14 have been REJOINED. 
Upon further consideration, the previous rejections under 35 USC § 112 have been withdrawn in light of Applicants’ amendments and accompanying arguments. 


EXAMINER’S STATEMENT OF REASONS FOR ALLOWANCE
The following is an Examiner’s statement of reasons for allowance: 
	The Applicants amended claims 1, 7, and 10, to recite a DNA sequence comprising at least 200 contiguous nucleotides of SEQ ID NO:14, wherein the fragment has gene-regulatory activity. The instant claims are directed to a recombinant DNA molecule which comprises a DNA sequence comprising at least 200 contiguous nucleotides of SEQ ID NO:14, operably linked to a heterologous transcribable polynucleotide molecule; to a transgenic plant cell and to a transgenic plant comprising the recombinant DNA molecule; and to a method of producing a commodity product from the transgenic plant. Instant SEQ ID NO:14 is a 3’ UTR (untranslated region) from Medicago truncatula. The prior art fails to teach or reasonably suggest the claimed composition(s) and their function(s). 
	It is known in the art that the average length of 3’UTRs is about 200 nucleotides in plants (see Pesole et al., 2000, The untranslated regions of eukaryotic mRNAs: Structure, function, evolution and bioinformatic tools for their analysis, Briefings in Bioinformatics 1: 236-249 (see IDS filed 09/06/2019); and see also Mignone and Pesole, 2011, “mRNA Untranslated Regions(UTRs)”, In: eLS, John Wiley & Sons, pp 1-5 (see IDS filed 09/06/2019). Therefore, because the amended claims are directed to a DNA sequence(s) comprising at least 200 contiguous nucleotides of SEQ ID NO:14, wherein the fragment has gene-regulatory activity, the claims are deemed allowable.

	Any comments considered necessary by Applicants must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” 

SUMMARY
Claims 1-2 and 4-15 are allowed. 

Examiner’s Contact Information
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRATISLAV STANKOVIC whose telephone number is (571) 270-0305. The examiner can normally be reached Monday-Friday, 08:00-17:00 h EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amjad Abraham can be reached on (571) 270-7058. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


BRATISLAV STANKOVIC, PhD, JD
Primary Patent Examiner
Art Unit 1663



/BRATISLAV STANKOVIC/Primary Examiner, Art Unit 1663